Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 November 2018 and 09 October 2019 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (US 2015/0149311) in view of Shin (US 9,291,298).
Ward et al disclose the following claimed features:
Regarding claims 1, 8 and 13, a device (Figure 3), comprising: a display (20); a stand (30) positioned beneath and supporting the display (20), and a printing device 
Ward et al disclose the claimed invention except for reciting the stand has a cylindrical shape.
Shin teaches in Figures 4 and 9 the stand (300) has a cylindrical shape (Figure 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stand has a cylindrical shape, as taught by Shin into Ward et al, for the purpose of allowing electric wires (or wirings) electrically connected to the display body and/or the base to extend through the stand (column 7, lines 11-13).
Regarding claims 5 and 11, Ward et al disclose the claimed invention except for reciting the spindle is mounted on a door of the stand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made, since it has been held that making in one piece an article which has been formerly been formed in multiple pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  One would have been motivated to have the spindle mounted on a door of the stand in order to simplifying the parts together.
Regarding claim 6, Ward et al disclose the door (42) opens via a cabinet hinge (44).

Regarding claim 13, a method (Figure 3), comprising: positioning a roll of paper within a housing (30), wherein the roll of paper (30) sits on one end of an axis of rotation of the roll of paper; and printing an image (via built-in printer 40) on the free end of the roll of paper prior to dispensing the free end of the roll of paper through an outlet (45) of the housing (30).
Ward et al disclose the claimed invention except for reciting the housing is cylindrical.
Shin teaches in Figures 4 and 9 the housing (300) has a cylindrical shape (Figure 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical housing, as taught by Shin into Ward et al, for the purpose of allowing electric wires (or wirings) electrically connected to the display body and/or the base to extend through the stand (column 7, lines 11-13).
Regarding claim 14, Ward et al further disclose the printing comprises: rotating a roller housed within the cylindrical housing (30) so that a free end of the roll of paper is pulled toward an outlet of the cylindrical housing; ejecting fluid onto the free end of the roll of paper before the free end of the roll of paper is dispensed through the outlet, via a fluid ejection die housed within the cylindrical housing (paragraph [0029]); and moving a cutting mechanism to sever the free end of the roll of paper from a remainder of the roll of paper (paragraph [0029]).
.
Allowable Subject Matter
Claims 2-4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowance of claims 2 and 9 is the inclusion of the limitation of a device that includes the roll of paper being supported on one end of an axis of rotation of the roll of paper, such that the paper unrolls in a direction that is perpendicular to a longitudinal dimension of the stand.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 3, 4 and 10 is the inclusion of the limitation of a device that includes a first axis passing through a center of the spindle and a second axis passing through a center of the stand are non-collinear.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nugent, Jr. et al (US 6,042,007) disclose a self-service computer system which has a built-in printer in a transaction establishment.  Curran et al (US 7,433,185) disclose a stand with integrated peripherals for an integrated display computer. The peripherals are enclosed in a stand housing unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853